Case 1:19-cv-07762-PKC Document 1-1 Filed 08/20/19 Page 1 of 13




                    EXHIBIT "A"
FILED: NEW YORK COUNTY CLERK 05/31/2019 09:27 PM                                               INDEX NO. 155501/2019
NYSCEF DOC. NO. 1Case   1:19-cv-07762-PKC Document 1-1 Filed 08/20/19 Page 2 of 13
                                                                       RECEIVED  NYSCEF: 05/31/2019




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK
          ***********************************************
                                                                               SUMMONS
          YOLAND OUIYA,
                                                                               Index No.:
                 Plaintiff,
                                                                               Date Filed:
          v.

          APPLE, INC.
                                                                               The basis of venue is:
                                                                               Defendant’s Place of
                 Defendant.
                                                                               Business
          ************************************************

         TO THE ABOVE NAMED DEFENDANT(S):


                YOU ARE HEREBY SUMMONED and required to serve upon Plaintiff's attorneys an
         answer to the complaint in this action within twenty (20) days after the service of this summons,
         exclusive of the day of service, or within thirty (30) days after service is complete if this summons
         is not personally delivered to you within the State of New York. In case of your failure to answer,
         judgment will be taken against you by default for the relief demanded in the complaint.
         DATED:         New York, New York
                        May 31, 2019
                                                           Yours, etc.,


                                                       By: ____________________________
                                                            David J. Jeffries, Esq.
                                                            Attorney for Plaintiff
                                                            1345 6th Avenue
                                                             New York, NY 10019
                                                             (212) 601-2770
                                                             Correspondence Only
                                                             888-c 8th Avenue #551
                                                             New York, NY 10019




         Apple Inc.,
         VIA SECRETARY OF STATE




                                                      1 of 12
FILED: NEW YORK COUNTY CLERK 05/31/2019 09:27 PM                                              INDEX NO. 155501/2019
NYSCEF DOC. NO. 1Case   1:19-cv-07762-PKC Document 1-1 Filed 08/20/19 Page 3 of 13
                                                                       RECEIVED  NYSCEF: 05/31/2019




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK
          *************************************************
          YOLAND OUIYA,


                 Plaintiff,                                                  VERIFIED COMPLAINT

          v.
                                                                             Index No.
          APPLE, INC.

                 Defendant.

          **************************************************


                        Plaintiff YOLAND OUIYA, by her attorney, David Jeffries Attorney at Law,

         for complaint against defendant APPLE, INC., allege upon information and belief:

                        1.     At all times herein relevant plaintiff YOLAND OUIYA, has been a resident

         of the County of Hudson and State of New Jersey.

                        2.     That at all times herein mentioned, Defendant, APPLE, INC., was and still

         is a foreign business corporation organized and existing pursuant to and by virtue of the laws of

         the State of California that has authorization to do business in the State of New York.

                        3.     That at all times herein relevant defendant, APPLE, INC., was and still is a

         corporation conducting business in the State of New York.

                        3.     That at all times herein relevant, defendant, APPLE, INC., transacted

         business within the State of New York and/or contracted anywhere to supply goods or services in

         the State of New York.

                        4.     That at all times herein relevant, defendant, APPLE, INC., committed a

         tortious act within the State of New York.




                                                         2

                                                      2 of 12
FILED: NEW YORK COUNTY CLERK 05/31/2019 09:27 PM                                             INDEX NO. 155501/2019
NYSCEF DOC. NO. 1Case   1:19-cv-07762-PKC Document 1-1 Filed 08/20/19 Page 4 of 13
                                                                       RECEIVED  NYSCEF: 05/31/2019


                        5.     That at all times herein relevant, defendant, APPLE, INC., committed a

         tortious act without the State of New York causing injury to a person or property within the state

         of New York.

                        6.     That at all times herein relevant, defendant, APPLE, INC, owns, uses, or

         possesses any real property situated within the State of New York.

                        7.     That by virtue of the allegations above, defendant, APPLE, INC, is subject

         to the laws of the State of New York pursuant to CPLR 302.

                        8.     That at all times herein relevant, defendant, APPLE, INC., was engaged in

         the business of designing and manufacturing laptop computers which were marketed and sold

         within the state of New York.

                        9.     That at all times herein relevant, defendant, APPLE, INC., was engaged in

         the business of testing laptop computers which were marketed and sold within the State of New

         York.

                        10.    That at all times herein relevant, defendant, Apple, INC., was engaged in

         the business of marketing laptop computers which were marketed and sold within the State of New

         York.

                        11.    That at all times herein relevant, defendant Apple, Inc., was engaged in the

         business of selling laptop computers and battery charging apparatus which were marketed and sold

         within the State of New York.

                        12.    On or about May 31, 2016, plaintiff, YOLAND OUIYA was the owner of

         a laptop computer and battery charging apparatus that was manufactured by defendant, APPLE,

         INC.




                                                         3

                                                     3 of 12
FILED: NEW YORK COUNTY CLERK 05/31/2019 09:27 PM                                              INDEX NO. 155501/2019
NYSCEF DOC. NO. 1Case   1:19-cv-07762-PKC Document 1-1 Filed 08/20/19 Page 5 of 13
                                                                       RECEIVED  NYSCEF: 05/31/2019


                        13.    On May 31, 2016, plaintiff YOLAND OUIYA, while using the product

         marketed and sold by defendant was caused to sustain serious and permanent personal injuries,

         including but not limited to a skin burn on her left leg as a result of encountering hazardous and

         improperly designed components of the laptop computer and charging apparatus. The combination

         of hazard and exposure renders the subject laptop computer and battery charging apparatus

         unreasonably dangerous and unfit for its intended purpose.

                                 AS AND FOR A FIRST CAUSE OF ACTION
                                         AGAINST DEFENDANT

                        14.    Plaintiff repeats and re-alleges Paragraphs 1 through 13 above as if set forth

         herein at length.

                        15.    Defendant designed and sold the laptop computer and battery charging

         apparatus in a defective condition and created an unreasonable risk of harm to the foreseeable

         consumers, including plaintiff, YOLAND OUIYA, when defendant placed said product into the

         stream of commerce.

                        16.    Defendant manufactured and sold the laptop computer and battery charging

         apparatus in a defective condition and created an unreasonable risk of harm to the foreseeable

         consumers including plaintiff YOLAND OUIYA, when defendant paced said product into the

         stream of commerce.

                        17.    Defendant distributed the laptop computer and battery charging apparatus

         in a defective condition and created an unreasonable risk of harm to the foreseeable consumers,

         including plaintiff YOLAND OUIYA, when defendant placed said product into the stream of

         commerce.

                        18.    Defendant sold the laptop computer and battery charging apparatus in a

         defective condition and created an unreasonable risk of harm to the foreseeable consumers,




                                                         4

                                                     4 of 12
FILED: NEW YORK COUNTY CLERK 05/31/2019 09:27 PM                                              INDEX NO. 155501/2019
NYSCEF DOC. NO. 1Case   1:19-cv-07762-PKC Document 1-1 Filed 08/20/19 Page 6 of 13
                                                                       RECEIVED  NYSCEF: 05/31/2019


         including plaintiff YOLAND OUIYA, when defendant placed said product into the stream of

         commerce.

                        19.     Defendant designed the laptop computer and battery charging apparatus in

         a defective condition and created an unreasonable risk of harm to the foreseeable users of the

         products including plaintiff YOLAND OUIYA, when defendant placed said products into the

         stream of commerce.

                        20.     Defendant manufactured and sold the laptop computer and battery charging

         apparatus in a defective condition and created an unreasonable risk of harm to the foreseeable users

         including plaintiff YOLAND OUIYA, when defendant paced said product into the stream of

         commerce.

                        21.     Defendant distributed the laptop computer and battery charging apparatus

         in a defective condition and created an unreasonable risk of harm to the foreseeable users,

         including plaintiff YOLAND OUIYA, when defendant placed said product into the stream of

         commerce.

                        22.     Defendant sold the laptop computer and battery charging apparatus in a

         defective condition and created an unreasonable risk of harm to the foreseeable users, including

         plaintiff YOLAND OUIYA, when defendant placed said product into the stream of commerce.

                        23.     Defendant knew, or should have known, the aforementioned product was

         defective in its design and failed to warn or give adequate warnings of the defect to consumers,

         including plaintiff YOLAND OUIYA,.

                        24.     Defendant knew, or should have known, the aforementioned product was

         defective in its testing and failed to warn or give adequate warnings of the defect to consumers,

         including plaintiff YOLAND OUIYA.




                                                          5

                                                      5 of 12
FILED: NEW YORK COUNTY CLERK 05/31/2019 09:27 PM                                               INDEX NO. 155501/2019
NYSCEF DOC. NO. 1Case    1:19-cv-07762-PKC Document 1-1 Filed 08/20/19 Page 7 of 13
                                                                        RECEIVED  NYSCEF: 05/31/2019


                         25.     Defendant knew or should have known, the aforementioned product was

         defective in its manufacturing and failed to warn or give adequate warnings of the defect to

         consumers, including plaintiff YOLAND OUIYA,.

                         26.     Defendant knew or should have known, the aforementioned product was

         defective in its design and failed to warn or give adequate warnings of the defect to users of the

         product, including plaintiff YOLAND OUIYA,

                         27.     Defendant knew, or should have known, the aforementioned product was

         defective in its testing and failed to warn or give adequate warnings of the defect to users of the

         product, including plaintiff YOLAND OUIYA.

                         28.     Defendant knew or should have known, the aforementioned product was

         defective in its manufacturing and failed to warn or give adequate warnings of the defect to users,

         including plaintiff YOLAND OUIYA,

                         29.     Plaintiff YOLAND OUIYA, was using said product in the manner intended

         on May 31, 2016 as when the product left the defendant’ s control.

                         30.     Defendant’s failure to eliminate or guard hazardous parts is a design defect

         and was a cause of plaintiff’s injury.

                         31.     Defendant’s failure to warn of hazardous parts is a design defect and was a

         cause of plaintiff’s injury.

                         32.     Defendant was in a superior position to discover and remediate any design

         defect before making the aforementioned product available to consumers including plaintiff

         YOLAND OUIYA,, and the product as designed presented an unreasonable risk of harm to

         consumers, including plaintiff YOLAND OUIYA,.

                         33.     Defendant was in a superior position to discover and remediate any design

         defect before making the aforementioned product available to consumers including plaintiff



                                                          6

                                                       6 of 12
FILED: NEW YORK COUNTY CLERK 05/31/2019 09:27 PM                                               INDEX NO. 155501/2019
NYSCEF DOC. NO. 1Case    1:19-cv-07762-PKC Document 1-1 Filed 08/20/19 Page 8 of 13
                                                                        RECEIVED  NYSCEF: 05/31/2019


         YOLAND OUIYA, and the product as designed presented an unreasonable risk of harm to users,

         including plaintiff YOLAND OUIYA,

                         34.     Defendant had a duty to plaintiff YOLAND OUIYA, to market safe product

         including the aforementioned product and defendant breached that duty when it marketed said

         product designed so that it was not reasonably safe and that defective design was a substantial

         factor/proximate cause of plaintiff YOLAND OUIYA, injury.

                         35.     Defendant’s product was not reasonably safe as designed because there was

         a substantial likelihood of harm and it was feasible to design the product in a safe manner.

                                 AS AND FOR A SECOND CAUSE OF ACTION
                                          AGAINST DEFENDANT

                         36.     Plaintiff repeats and re-alleges Paragraphs 1 through 35 above as if

         set forth in their entirety herein.

                         37.     Plaintiff YOLAND OUIYA, injuries were caused by the defendant’s

         gross negligence and at all times plaintiff YOLAND OUIYA, exercised due care.

                         38.     Plaintiff YOLAND OUIYA, injuries were caused by the defendant’s

         recklessness and at all times plaintiff YOLAND OUIYA, exercised due care.

                         39.     Plaintiff YOLAND OUIYA, injuries were caused by the defendant’s

         lack of ordinary care and at all times plaintiff YOLAND OUIYA, exercised due care.

                         40.     Defendant was negligent in the design of said product including its

         design, failing to give adequate safety instructions and warnings regarding the use of

         said product and was negligent in the manufacturing of said product.

                         41.     Defendant was grossly negligent in the design of said product

         including its design, failing to give adequate safety instructions and warnings regarding

         the use of said product and was negligent, grossly negligent in the manufacturing of said product.

                         42.     Defendant was reckless in the design of said product including its


                                                          7

                                                       7 of 12
FILED: NEW YORK COUNTY CLERK 05/31/2019 09:27 PM                                              INDEX NO. 155501/2019
NYSCEF DOC. NO. 1Case   1:19-cv-07762-PKC Document 1-1 Filed 08/20/19 Page 9 of 13
                                                                       RECEIVED  NYSCEF: 05/31/2019



         design, failing to give adequate safety instructions and warnings regarding the use of

         said product and was reckless in the manufacturing of said product.

                        43.     Defendant was negligent in the manufacturing of said product including its

         design, failing to give adequate safety instructions and warnings regarding the use of said product

         and was negligent in the manufacturing of said product.

                        44.     Defendant was grossly negligent in the manufacturing of said product

         including its design, failing to give adequate safety instructions and warnings regarding the use of

         said product and was negligent, grossly negligent in the manufacturing of said product.

                        45.     Defendant was reckless in the manufacturing of said product including its

         design, failing to give adequate safety instructions and warnings regarding the use of said product

         and was reckless in the manufacturing of said product.

                        46.     Defendant was negligent in the testing of said product including its design,

         failing to give adequate safety instructions and warnings regarding the use of said product and was

         negligent in the manufacturing of said product.

                        47.     Defendant was grossly negligent in the testing of said product including its

         design, failing to give adequate safety instructions and warnings regarding the use of said product

         and was grossly negligent in the manufacturing of said product.

                        48.     Defendant was reckless in the testing of said product including its design,

         failing to give adequate safety instructions and warnings regarding the use of said product and was

         reckless in the manufacturing of said product.

                        49.     Defendant was negligent in the sale of said product including its design,

         failing to give adequate safety instructions and warnings regarding the use of said product and was

         negligent in the manufacturing of said product.




                                                           8

                                                      8 of 12
FILED: NEW YORK COUNTY CLERK 05/31/2019 09:27 PM                                                    INDEX NO. 155501/2019
NYSCEF DOC. NO. 1Case      1:19-cv-07762-PKC Document 1-1 Filed 08/20/19 Page 10 of 13
                                                                          RECEIVED  NYSCEF: 05/31/2019


                           50.       Defendant was grossly negligent in the sale of said product including its

          design, failing to give adequate safety instructions and warnings regarding the use of said product

          and was grossly negligent in the manufacturing of said product.

                           51.       Defendant was reckless in the sale of said product including its design,

          failing to give adequate safety instructions and warnings regarding the use of said product and was

          reckless in the manufacturing of said product.



                                      AS AND FOR A THIRD CAUSE OF ACTION
                                              AGAINST DEFENDANT

                           52.       Plaintiff repeats and re-alleges Paragraphs 1 though 51 as if set

          forth in their entirety.


                           53.       Defendant expressly warranted that the aforementioned product

          was merchantable and fit for the use which they intended.

                           54.       Defendant’s impliedly warranted that the aforementioned product

          was merchantable and fit for the purpose for which they intended by placing the subject

          laptop computer and battery charging apparatus into the stream of commerce.

                           55.       Plaintiff YOLAND OUIYA,, relied upon the defendant’s express

          warranties that the aforementioned product was reasonably safe for the use intended by

          defendant.

                           56.       Plaintiff YOLAND OUIYA, relied upon the defendant’s implied

          warranties that the aforementioned product was reasonably safe for the use intended by

          the defendant.


                           57.       The aforementioned product was not merchantable for the use intended by

          the defendant.


                                                               9

                                                           9 of 12
FILED: NEW YORK COUNTY CLERK 05/31/2019 09:27 PM                                                INDEX NO. 155501/2019
NYSCEF DOC. NO. 1Case       1:19-cv-07762-PKC Document 1-1 Filed 08/20/19 Page 11 of 13
                                                                           RECEIVED  NYSCEF: 05/31/2019


                            58.   The aforementioned product was not safe for the use intended by the

          defendant.

                            59.   The aforementioned product was not fit for the use intended by the

          defendant.

                            60.   As a proximate result of defendant’s breach of express warranties, plaintiff

          YOLAND OUIYA, was caused to suffer injuries and damages and as such has been damaged in

          an amount which exceeds the monetary jurisdictional limits of all lower New York State Courts.

                            61.   As a proximate result of defendant’s breach of implied warranties, plaintiff

          YOLAND OUIYA, was caused to suffer injuries and damages and as such has been damaged in

          an amount which exceed the monetary jurisdictional limits of all lower New York State Courts.

                            62.   Wherefore, plaintiff YOLAND OUIYA, demands judgment against

          defendant APPLE, INC., as follows:

                            (a) In the first cause of action in an amount which exceeds the monetary

          jurisdictional limits of all lower New York State Courts;

                            (b) In the second cause of action in an amount which exceeds the monetary

          jurisdictional limits of all lower New York State Courts;

                            (c) In the third cause of action in an amount which exceeds the monetary

          jurisdictional limits of all lower New York State Courts;

                            WHEREFORE, plaintiff YOLAND OUIYA,, demands such other, further and

          different relief as the court may deem just and proper, together with the costs and disbursements

          of this action.

          DATED:            New York, New York
                            May 31, 2019




                                                           10

                                                       10 of 12
FILED: NEW YORK COUNTY CLERK 05/31/2019 09:27 PM                               INDEX NO. 155501/2019
NYSCEF DOC. NO. 1Case   1:19-cv-07762-PKC Document 1-1 Filed 08/20/19 Page 12 of 13
                                                                       RECEIVED  NYSCEF: 05/31/2019




                                                   Yours, etc.,

                                                DAVID J. JEFFRIES



                                                By: ____________________________
                                                     David J. Jeffries, Esq
                                                     Attorneys for Plaintiff
                                                     1345 Avenue of the Americas
                                                     New York, NY 10019
                                                     CORRESPONDENCE ONLY
                                                     888-C 8th Avenue #551
                                                     New York, New York, 10019
                                                     (O) (212) 601-2770
                                                     (C) (718) 614-2570




                                                 11

                                               11 of 12
FILED: NEW YORK COUNTY CLERK 05/31/2019 09:27 PM                                             INDEX NO. 155501/2019
NYSCEF DOC. NO. 1Case    1:19-cv-07762-PKC Document 1-1 Filed 08/20/19 Page 13 of 13
                                                                        RECEIVED  NYSCEF: 05/31/2019




                                          ATTORNEY VERIFICATION


                  DAVID J. JEFFRIES, ESQ., an attorney duly admitted to practice law in the State

           of New York, under penalties of perjury, affirms the following:

                  That deponent is the attorney for the Plaintiff(s) in the action within; that deponent

           has read the foregoing VERIFIED COMPLAINT and knows the contents thereof; that the

           same is true to the deponent’s own knowledge except as to the matters therein stated to be

           alleged upon information and belief, and as to those matters believes it to be true and the

           reason this verification is not made by Plaintiff(s) and is made by deponent is that Plaintiffs

           is/are not presently located in the county where the deponent-attorney maintains his office.




          ________________________

          David J. Jeffries, Esq.




                                                         12

                                                     12 of 12
